Appeal by the defendant from a judgment of the County Court, Putnam County (Reitz, J.), rendered May 13, 2008, convicting him of criminal sexual act in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the County Court properly denied that branch of his motion which was to preclude the victim’s father from making an oral statement at sentencing relevant to the question of the defendant’s sentence (see CPL 380.50 [2] [b]; People v Iovinella, 295 AD2d 753 [2002]; cf. *925People v Jones, 287 AD2d 741 [2001]; People v Richards, 158 AD2d 627 [1990]).
The defendant’s valid and unrestricted waiver of his right to appeal, executed as part of his plea agreement, precludes review of his claim that the sentence imposed was excessive (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Lopez, 6 NY3d 248, 255 [2006]; People v Seaberg, 74 NY2d 1, 9 [1989]). Skelos, J.P., Florio, Balkin, Belen and Austin, JJ., concur.